 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Contech Division, SPX Corporation and Inter-national Union, United Automobile, Aerospace 
ica (UAW), AFL±CIO. Case 7±CA±39061 December 9, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on October 4, 1996, the General Counsel of the National Labor Relations Board issued a complaint on October 8, 1996, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the 
tification in Case 7±RC±20485. (Official notice is taken of the ``record'' in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in plaint. On November 4, 1996, the General Counsel filed a Motion for Summary Judgment. On November 5, 
ceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent did not file a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer, the Respondent admits its refusal to bargain, but denies that the Union is the exclusive bar-
gaining representative of the unit employees and at-tacks the validity of the certification on the basis of its objection to the holding of a second election in the representation proceeding. The Respondent contends 
that the second election was improperly and wrong-fully ordered and is thus invalid.1 All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not 1 320 NLRB No. 52 (1995). raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). Accordingly, we grant the Motion for Summary Judg-ment.2 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and places of business in Dowagiac, 
Michigan, has been engaged in the manufacture and nonretail sales of automotive parts. During the 12-spondent, in conducting its business operations de-
scribed above, sold and shipped from its Dowagiac, Michigan facilities goods valued in excess of $50,000 gan. We find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(6) 
zation within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the second election held on March 13, 1996, the Union was certified on August 5, 1996, as 
the exclusive collective-bargaining representative of the employees in the following appropriate unit: 
ployed by the Respondent at its facilities located at 51241 M-51 North, Dowagiac, Michigan, but excluding all office clerical employees, guards and supervisors as defined in the Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain Since August 20, 1996, and September 24, 1996, the Union has requested the Respondent to bargain and, since September 30, 1996, the Respondent has refused. We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after September 30, 1996, to bargain with the Union as the exclusive collective-bar-gaining representative of employees in the appropriate 2 Member Fox did not participate in the underlying representation 
ceeding warranting a hearing. 322 NLRB No. 111  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 
tion 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Contech Division, SPX Corporation, Dowagiac, Michigan, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with International Union, ment Workers of America (UAW), AFL±CIO, as the exclusive bargaining representative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: ployed by the Respondent at its facilities located at 51241 M-51 North, Dowagiac, Michigan, but excluding all office clerical employees, guards and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post at its facilities in Dowagiac, Michigan, copies of the 
attached notice marked ``Appendix.''3 Copies of the 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a notice, on forms provided by the Regional Director for spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current spondent at any time since October 4, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. December 9, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with International Union, United Automobile, Aerospace and Agricultural 
Implement Workers of America (UAW), AFL±CIO, as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.''  CONTECH DIVISION 3 terms and conditions of employment for our employees in the bargaining unit: 
ployed by us at our facilities located at 51241 M-51 North, Dowagiac, Michigan, but excluding all office clerical employees, guards and supervisors as defined in the Act. CONTECH DIVISION, SPX CORPORATION 